DISSENTING OPINION
Cole, Judge:
Appellant’s uncontradicted testimony establishes that Romano Pecorino cheese is always bought and sold in the principal market of exportation with the protective, inedible covering, and that in such condition the merchandise in question was freely offered for sale to all purchasers at the time of exportation of the present shipment at $2 per kilogram, less 2 per centum cash discount, f. o. b. port of exportation. The proof supports the majority’s finding as a fact (3): “That such cheese is always bought, sold, and paid for in the country of exportation by its weight in kilograms with the inedible covering or coating included in the weight thereof.”
In other words, as it appears to me, Romano Pecorino cheese with the inedible covering as an integral part thereof is the article of commerce, or the commercial unit, that is before the court for appraisement, and based upon the present record, export value thereof, section 402 (d) of the Tariff Act of 1930, concededly the proper basis for appraisement, is $2 per kilogram (cost of inedible covering included), less 2 per centum cash discount, less nondutiable charges.
The majority, in its affirmance of the trial judge, discusses at length, a constructive dutiable value that has no bearing in this case. The *473result, showing valuations for two separate and distinct commodities, i. e., cheese and inedible covering, instead of an appraisement of the imported merchandise, as required herein, is such that I cannot accept. I therefore dissent from the reasoning applied and the conclusion reached by the majority.
The judgment of the trial judge should be reversed, and statutory export value, section 402 (d), supra, of the present merchandise should be as hereinabove set forth.